Citation Nr: 9925087
Decision Date: 07/16/99	Archive Date: 09/09/99

DOCKET NO. 97-23 924A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to total rating based on individual unemployability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1967 to August 1969 and
from August 1970 to August 1988. This case comes to the Board of
Veterans' Appeals (Board) from May 1996 and June 1997 rating
decisions of the Department of Veterans Affairs (VA) Regional
Office in Jackson, Mississippi (RO), which denied service
connection for sleep apnea and entitlement to a total rating based
on individual unemployability.

In January 1996, the Board granted service connection for residuals
of bilateral foot surgery to include claw toes and bilateral hallux
valgus, denied a rating in excess of 10 percent for dermatomycosis
of the feet, and remanded the issues of entitlement to an increased
evaluation for hypertension and a compensable evaluation for benign
right kidney cyst to the RO for additional development. In a June
1996 statement, the veteran withdrew the above issues for further
consideration.

The Board notes that the veteran has raised the issue of
entitlement to:service connection for posttraumatic stress
disorder. This issue has not been developed and adjudicated for
appellate review and is therefore, referred to the RO for
appropriate disposition.

REMAND

The Board notes that additional evidence in support of the
veteran's claims, a copy of the veteran's grant of Social Security
Administration Disability with medical records, was received in
subsequent to the last supplemental statement of the case dated in
February 1998. However, this evidence has not been reviewed by the
RO and a supplemental statement of the case regarding this
additional evidence has not been issued to the veteran. See 38
C.F.R. 19.31, 19.37 (1998).

2 -

Accordingly, the case is remanded for the following actions:

1. All pertinent VA and private medical treatment records
subsequent to March 1998, should be obtained and associated with
the claims file.

2. The RO should consider all the evidence submitted since the
February 1998 supplemental statement of the case. Thereafter, if
any issue on appeal remains denied, a supplemental statement of the
case should be provided to the veteran and his representative.
After the veteran and his representative have had an adequate
opportunity to respond, the appeal should be returned to the Board
for appellate review.

The RO is advised that the Board is obligated by law to ensure that
the@ RO complies with its directives. The United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (Court) has stated that
compliance by the RO is neither optional nor discretionary. Where
the remand orders of the Board are not complied with, the Board
errs as a matter of law when it fails to ensure compliance. Stegall
v. West, 11 Vet. App. 268 (1998). This claim must be afforded
expeditious treatment by the RO. The law requires that all claims
that are remanded by the Board or by the Court for additional
development or other appropriate action must be handled in an
expeditious manner. See The p Veterans' Benefits Improvements Act
of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1998) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual M21-1, Part IV,
directs the regional offices to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. No action is required
by the veteran until he receives further

- 3 - 

notice; however, he may present additional evidence or argument
while the case is in remand status at the RO. Cf. Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

JOY A. MCDONALD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1998), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

